Citation Nr: 1013276	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of basal cell and squamous cell carcinomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to 
December 1978.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
Board remanded this claim in February 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the February 2009 remand, the Board requested a VA 
examination in conjunction with the Veteran's claim.  An 
examination was conducted in April 2009.  However, the 
examination report of record is inadequate in two respects.

First, the examiner who conducted the April 2009 VA 
examination stated that color photographs of the Veteran's 
scars had "been obtained and are being forwarded to the 
regional office."  Such photos, however, are not currently 
associated with the claims file and are particularly 
important in this case, as the examiner stated that the 
Veteran has five facial scars that cause "a gross distortion 
of the face due to hypopigmentation."  If available, those 
photos should be included with the claims file.  38 C.F.R. 
§ 3.159(c)(2) (2009).

Second, in the February 2009 remand, the Board requested 
that the examiner provide a full description of the effects 
of the Veteran's scars upon his employment and daily life, 
including any manifest limitation of activity alleged by 
him.  The VA examination report, however, is entirely devoid 
of such information.  Given that the examination report does 
not reflect full compliance with the Board's remand 
instructions, a reexamination will be necessary.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  All necessary efforts should be made 
to locate the color photographs 
associated with the Veteran's April 2009 
VA skin examination.  If efforts to 
locate these photographs prove 
unsuccessful, documentation to that 
effect should be included in the claims 
file.

2.  The Veteran should then be afforded 
a VA skin examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected residuals of basal cell and 
squamous cell carcinomas.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary 
by the examiner should be performed, and 
color photographs must be taken and 
associated with the examination report.  
The examiner should specifically address 
the seven scars noted in the April 2009 
VA examination report.  With regard to 
all scars, the examiner should note 
whether there is evidence of pain, 
instability, or limitation of function 
of an affected part and should further 
comment on the effect of the Veteran's 
scars upon his employment and daily 
life, including any manifest limitation 
of activity alleged by him.  With regard 
to the five facial scars, the examiner 
should address the degree of 
disfigurement and note whether any of 
the following are present: (1) a scar of 
five or more inches (13 or more cm.) in 
length; (2) a scar of at least one-
quarter inch (0.6 cm.) wide at the 
widest part; (3) surface contour of the 
scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. 
cm.).  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

